Title: Extract of a Letter from James Wilkinson, 2 January 1807
From: Pinkney, N.
To: 


                        
                            January 2, 1807.
                        
                        “I am still without orders, or an answer to my communication made to you from Natchitoches, by lieutenant
                            Smith, which, combined to the circumstances by which I am encompassed, deeply affect my repose, and rend my bosom with
                            doubts and perplexity: yet believing that I cannot err whilst my means and exertions are steadily directed to the
                            preservation of the sovereign interests of my country, and the maintenance of the constitution, to you, sir, and to that
                            country I will look up for support and protection.
                        The inclosed information from judge Workman, rendered voluntarily after the arrest of his countryman and
                            particular friend, ensign Small, presents a singular spectacle, and may furnish a clue by which we may discover other
                            parts of the same plot.
                        I have this moment received the inclosed report from—   , which I know not how to interpret. Twenty–two days
                            since, Burr was at the rapids of the Ohio, with a large boat loaded with small arms; this is indubitable; but the designs
                            imputed to him are treated as chimerical, and all my efforts are opposed by his friends and our enemies.”
                        True extract,
                        
                            N. Pinkney, Captain.
                            
                        
                    